FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2022

                                     No. 04-22-00245-CV

Larry CONN, Laura Conn, and L-C Concrete, Inc. d/b/a Texas Concrete Construction Company,
                                     Appellants

                                              v.

  Paul BISHOP, Individually And Derivatively On Behalf Of Medina Valley Materials, LLC,
  Medina Valley Holdings, LLC, Medina Valley Land, LLC, Medina Valley Equipment, LLC,
    And Medina Valley Concrete Construction, LLC, And Jacob Bishop, Individually And
   Derivatively On Behalf Of Medina Valley Materials, LLC, Medina Valley Holdings, LLC,
                Medina Valley Land, LLC, and Medina Valley Equipment, LLC,
                                         Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI02401
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
        On July 19, 2022, appellees filed an unopposed motion requesting access to sealed
Volume 3 of the Clerk’s Record. The motion is GRANTED. The Clerk of this court is
instructed to immediately provide a copy of sealed Volume 3 of the Clerk’s Record to appellees’
attorneys on CD-ROM.
       Appellees’ brief is due on August 8, 2022. All counsel are reminded of the requirements
contained in this court’s July 11, 2022 Order regarding the filing of sealed briefs.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court